 Case 1:19-ap-01032-VK            Doc 1 Filed 03/28/19 Entered 03/28/19 18:52:09         Desc
                                   Main Document    Page 1 of 5


   D. EDWARD HAYS, #162507
 1 ehays@marshackhays.com
   LAILA MASUD, #311731
 2 lmasud@marshackhays.com
   MARSHACK HAYS LLP
 3 870 Roosevelt
   Irvine, California 92620
 4 Telephone: (949) 333-7777
   Facsimile: (949) 333-7778
 5
   Attorneys for Removing Party,
 6 Chapter 7 Trustee, DAVID K. GOTTLIEB

 7

 8                                UNITED STATES BANKRUPTCY COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA – SAN FERNANDO VALLEY
10
     In re                                              Case No. 1:19-bk-10059-VK
11
     AURORA FRIAS LEE-NELSON,                           Chapter 7
12
                       Debtor.                          Adv. Case No.
13
                                                        NOTICE OF REMOVAL OF STATE
14                                                      COURT ACTION TO FEDERAL
     DAVID K. GOTTLIEB,
                                                        BANKRUPTCY COURT [LOS ANGELES
15                                                      COUNTY SUPERIOR COURT CASE NO.
                       Removing Party,
                                                        PC058775]
16
     v.
                                                        [NO HEARING REQUIRED]
17
   KENNY ROJAS, CHRISTINA CENIZA,
18 NICOLE CENIZA, LENCIO JUADALSO JR.,
   DANAI JUNPRAM, CHRISTOPHER R.
19 DONAGHUE, SERGIO ALBERTO HERRERA,
   SEAL ROCK IRA, LT REAL ESTATE
20 DEVELOPMENTS, LLC,

21                     Responding Parties and
                       Defendants in underlying
22                     action.
23

24            TO PLAINTIFF, AND DEFENDANTS IN UNDERLYING ACTION, THEIR

25 ATTORNEYS OF RECORD, AND ALL PARTIES IN INTEREST:

26            PLEASE TAKE NOTICE that Removing Party, David K. Gottlieb, in his capacity as

27 Chapter 7 Trustee (“Trustee”) for the bankruptcy estate (“Estate”) of Aurora Frias Lee-Nelson

28 (“Debtor”), (“Removing Party”), removes from the Superior Court for the State of California,

                                                1
              NOTICE OF REMOVAL OF STATE COURT ACTION TO FEDERAL BANKRUPTCY COURT
     4840-8509-0960, v. 1
 Case 1:19-ap-01032-VK             Doc 1 Filed 03/28/19 Entered 03/28/19 18:52:09                Desc
                                    Main Document    Page 2 of 5



 1 County of Los Angeles, Chatsworth Division, the action styled Aurora Lee Nelson v. Kenny Rojas,

 2 Christina Ceniza, Nicole Ceniza, et al., Case No. PC058775 (“State Court Action” or “Removed

 3 Action”) to the United States Bankruptcy Court for the Central District of California, San Fernando

 4 Valley Division. In support of the removal, Removing Party respectfully represents as follows:

 5            1.       On September 10, 2018, Debtor filed a verified complaint (“Complaint”) against
 6 Seal Rock IRA (“Seal Rock”) and other defendants in the Chatsworth Superior Court commencing

 7 the instant lawsuit (“Lawsuit”). The Complaint alleged causes of action for quit title, slander of

 8 title, elder financial abuse, breach of fiduciary duties, fraud and declaratory relief regarding the real

 9 property located at 20118 Via Cellini Porter Ranch, California 91326 (“Property”).

10            2.       On January 10, 2019, Debtor filed a voluntary petition under Chapter 7 of Title 11 of
11 the United States Code.

12            3.       On January 11, 2019, David K. Gottlieb was appointed as chapter 7 trustee.
13            4.       The 341(a) meeting of creditors is currently scheduled for May 6, 2019.
14            5.       The Removed action is a core proceeding which should be determined by the
15 Bankruptcy Court in the Debtor’s bankruptcy case. See, 28 U.S.C. § 157(b)(1) and (b)(2)(A), (F),

16 (H), (K) and (O). Specifically, the claims asserted in the State Court Action constitute claims that

17 may be property of the Estate that can be more quickly and efficient resolved through the Chapter 7

18 case. Moreover, the Estate may have claims against one or more of the parties involved in the State

19 Court Action, for example fraudulent conveyances involving property of the Estate, which should

20 be resolved in connection with the Bankruptcy Case.

21            6.       To the extent that the Court finds for any reason that the State Court Action is not a
22 core proceeding, the State Court Action also constitutes a related proceeding pursuant to 28 U.S.C.

23 § 157(c)(1), 28 U.S.C. § 1334(b) and In re Fietz, 852 F.2d 455 (9th Cir. 1988). Removing Party

24 consent to the entry of final orders and judgments by the Bankruptcy Court.

25            7.       The State Court Action is properly removed pursuant to 28 U.S.C. §§ 1334, 1441,
26 and 1452. See also, Rule 9027(a)(2)(C) of the Federal Rules of Bankruptcy Procedure (“FRBP”).

27            8.       This Court has jurisdiction over the matter pursuant to the United States District
28 Court’s General Order referring bankruptcy matters to the Bankruptcy Court.

                                                2
              NOTICE OF REMOVAL OF STATE COURT ACTION TO FEDERAL BANKRUPTCY COURT
     4840-8509-0960, v. 1
Case 1:19-ap-01032-VK             Doc 1 Filed 03/28/19 Entered 03/28/19 18:52:09             Desc
                                   Main Document    Page 3 of 5



 1            9.       The undersigned counsel submits the foregoing Notice of Removal pursuant to
 2 FRBP 9011, and certifies that he is fully licensed in the State of California and authorized to

 3 practice in the United States District Court for the Central District of California including the

 4 within Bankruptcy Court.

 5            10.      Upon assignment of an Adversary Proceeding Case Number, Removing Party will
 6 file in the Adversary Proceeding created by the filing of this Notice of Removal, copies of the

 7 operative pleadings on file in the State Court Action by way of a Request for Judicial Notice.

 8
     Dated: March 28, 2019                          MARSHACK HAYS LLP
 9

10
                                                    By: /s/ Laila Masud
11                                                      D. EDWARD HAYS
                                                        LAILA MASUD
12
                                                        Attorneys for Removing Party and
13                                                      Chapter 7 Trustee, DAVID K. GOTTLIEB

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
              NOTICE OF REMOVAL OF STATE COURT ACTION TO FEDERAL BANKRUPTCY COURT
     4840-8509-0960, v. 1
            Case 1:19-ap-01032-VK                   Doc 1 Filed 03/28/19 Entered 03/28/19 18:52:09                                    Desc
                                                     Main Document    Page 4 of 5

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled (specify): NOTICE OF REMOVAL OF STATE COURT
ACTION TO FEDERAL BANKRUPTCY COURT [LOS ANGELES COUNTY SUPERIOR COURT CASE NO. PC058775]
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) March 28, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 28, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
 
Honorable Victoria S. Kaufman 
United States Bankruptcy Court 
Central District of California 
21041 Burbank Boulevard, Suite 354 / Courtroom 301 
Woodland Hills, CA 91367                                                    Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  March 28, 2019 Layla Buchanan                                                                 /s/ Layla Buchanan
 Date Printed Name                                                                              Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4840-8509-0960, v. 1
            Case 1:19-ap-01032-VK                   Doc 1 Filed 03/28/19 Entered 03/28/19 18:52:09                                    Desc
                                                     Main Document    Page 5 of 5
2. SERVED BY UNITED STATES MAIL: Cont

DEBTOR                                              COUNSEL FOR DEBTOR AND                              ATTORNEY FOR DEFENDANTS,
AURORA FRIAS LEE-NELSON                             PLAINTIFF                                           SEAL ROCK IRA, LLC
20118 VIA CELINI                                    RONALD D. TYM                                       BRUCE CORNELIUS
PORTER RANCH, CA 91326                              THE TYM FIRM                                        BELZER & MURRAY LLP
                                                    30526 RAINBOW VIEW DR.                              3650 MT. DIABLO BOULEVARD,
                                                    AGOURA HILLS, CA 91301                              SUITE 180
                                                                                                        LAFAYETTE, CA 94549

DEFENDANT                                           DEFENDANT                                           DEFENDANT
KENNY ROJAS                                         CHRISTINA CENIZA                                    NICOLE CENIZA
5540 HARMONY DRIVE                                  35 N. RAYMOND AVE., UNIT 209                        1356 N. CATALINA ST.
EASTVALE, CA 91752                                  PASADENA, CA 91103                                  BURBANK, CA 91505-1968


DEFENDANT                                           DEFENDANT                                           DEFENDANT
LENCIO JUADALSO JR. AKA                             DANAI JUNPRAM                                       CHRISTOPHER R. DONAGHUE
LEONCIO JUADALSO, JR.                               1356 N CATALINA ST                                  11819 HADLEY STREET
10841 FREMONT AVENUE                                BURBANK, CA 91505-1968                              WHITTIER, CA 90601
ONTARIO, CA 91762-3912

DEFENDANT                                           DEFENDANT                                           DEFENDANT
SERGIO ALBERTO HERRERA                              LT REAL ESTATE DEVELOPMENTS,                        KENNY ROJAS
439 N. CANON DRIVE, STE 300                         LLC C/O FAN LI, AGENT FOR                           2800 E RIVERSIDE DR APT 219
BEVERLY HILLS, CA 90210                             SERVICE OF PROCESS                                  ONTARIO, CA 91761-7487
                                                    20428 THRUST DRIVE
                                                    WALNUT, CA 91789
DEFENDANT                                           DEFENDANT                                           DEFENDANT
NICOLE CENIZA                                       LENCIO JUADALSO JR. AKA                             DANAI JUNPRAM
35 N. RAYMOND AVE., UNIT 209                        LEONCIO JUADALSO, JR.                               1418 MOHAWK ST
PASADENA, CA 91103                                  10841 S. FREMONT AVE                                LOS ANGELES, CA 90026-2433
                                                    MONTCLAIR, CA 91762

DEFENDANT                                           DEFENDANT                                           DEFENDANT
DANAI JUNPRAM                                       DANAI JUNPRAM                                       DANAI JUNPRAM
3195 MATARO ST                                      16134 SW 299TH TER                                  6376 YUCCA ST APT 212
PASADENA, CA 91107-3131                             HOMESTEAD, FL 33033-3311                            LOS ANGELES, CA 90028-5099


OFFICE OF THE UNITED STATES
TRUSTEE
915 WILSHIRE BLVD., SUITE 1850
LOS ANGELES, CALIFORNIA 90017




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
4840-8509-0960, v. 1
